                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION




  JESS H. WRIGHTSON,
                                                    CV 17-107-M-DLC
                       Plaintiff,

         vs.                                         ORDER

  DOUBLETREE DTWC LLC,

                       Defendant.

        The Parties having filed a Joint Motion to Dismiss with Prejudice (Doc. 23),

        IT IS ORDERED that the Motion (Doc. 23) is GRANTED and the above

matter and all claims raised therein are DISMISSED WITH PREJUDICE as fully

and finally settled on the merits, each party to bear their own costs and attorney

fees.

        DATED this    11..~ay of October, 2018.



                                               Dana L. Christensen, Chief Judge
                                               United States District Court




                                         -1-
